Case 8:19-cv-02398-SHK Document 26 Filed 10/29/20 Page 1 of 1 Page ID #:122

                                           JS-6
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

 Case No.      SACV 19-02398-SHK                               Date: October 29, 2020
 Title: Nehemiah Kong v. Charlotte M. Paur, et al.



Present: The Honorable Shashi H Kewalramani, United States Magistrate Judge


               D. Castellanos                                   Not Reported
               Deputy Clerk                                    Court Reporter


   Attorney(s) Present for Plaintiff(s):             Attorney(s) Present for Defendant(s):
               None Present                                     None Present


Proceedings:     ORDER RE: PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                 PURSUANT TO FED. R. CIV. P 41(a) or (c)


       The Court received Plaintiff’s executed “Notice of Dismissal Pursuant to
Federal Rules of Civil Procedure 41(a)(1)(A)(i) filed on October 28, 2020, wherein
Plaintiff dismisses the matter. Federal Rule of Civil Procedure 41(a)(1)(A)(i) allows
a plaintiff to dismiss an action without a court order by filing a notice of dismissal
before the opposing party serves either an answer or a motion for summary
judgment. Here, Defendant has not filed either an answer or a motion for summary
judgment. The case has been settled between the parties.

      Accordingly, the named defendant is dismissed, and without the need for a
court order, pursuant to Plaintiff’s notice. The Clerk is directed to terminate this
defendant as they have been dismissed from this action

IT IS SO ORDERED.




Page 1 of 1                       CIVIL MINUTES—GENERAL             Initials of Deputy Clerk DC
